368 Pa. 70 (1951)
Shroyer, Appellant,
v.
Thomas.
Supreme Court of Pennsylvania.
Argued June 21, 1951.
June 22, 1951.
Before STERN, STEARNE, JONES and BELL, JJ.
*75 Robert T. McCracken, with him Russell S. Machmer and George G. Chandler, for appellants.
Bernard G. Segal, with him Frederick E. Lark, County Solicitor, Carl Rice, Gilbert W. Oswald and Schnader, Harrison, Segal & Lewis, for appellees.
*76 OPINION PER CURIAM, June 22, 1951:
The order is affirmed on the opinion of the learned court below.
Mr. Justice BELL dissents.